Notice of Pre-AIA  or AIA  Status
Claims 1-4, 6-16, 18-20 and 36-38 are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
3.      The amendment filed on April 26, 2022 has been entered and considered by the examiner. By the amendment, claims 1, 13 and 36  are amended. Claims 9-12, 23-26 and 30-33 are cancelled. Following Applicants amendments made, the 103 rejection of the claims are still Maintained. 



Response to prior art Arguments

4.   Applicant's arguments filed 04/26/2022 have been fully considered. Applicants' arguments regarding
the newly added limitations “wherein the constraints comprise an upper bound or a lower bound determined from fault extensions o specified by an operator” are addressed in the rejection below. 

Claim Rejections - 35 USC § 103

5.               In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.           Claims 1-4, 6, 9-10, 13-16, 18 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable Graf et al. (PAT NO: US 6138076 A) in view of Vassilev (PUB NO: US 20040193960 A1). 

Regarding claim 1
Graf teaches a method for modeling a three-dimensional geological structure, (see abstract -An automatic, non-artificially extended, fault surface based horizon modeling method and apparatus produces a final faulted horizon model which is a three dimensional representation of a faulted earth formation including all the horizons and all the faults in response to seismic data, well log data, and fault surfaces and relationships data) comprising:
selecting input data from well measurement systems, seismic surveys or other sources;( col32 line 33-40- The building of the reservoir model begins with collecting data from seismic surveys, wells in the areas of interest, borehole findings, cores and rock samples, etc. This data is used for developing first the geometrical model of the reservoir represented as a volume in the three dimensional space enclosed by bounding surfaces.)
inputting the input data into an information handling system; (see col 11 line 26-29- The seismic data output record 88 and the well log data output record 76 will provide the input data to the horizon modeling system of the present invention. Also see fig 18- illustrates a computer workstation which stores the "horizon modeling software" of the present invention and which receives as input data the "reference horizon surface" data of FIG. 17)
projecting constraints to the quotient space; (col 22 line 1-35-This is a combination of 2D and 3D techniques which assess the horizontal distance from each data point to estimated fault locations. Estimated initial fault locations are defined by projecting the intersection to curves onto a reference plane. The maximum distortion of the bending of the projection of any computed fault location curve with respect to the bending of the corresponding fault surface along that curve is measured.) To illustrate how the distortion angle is derived, let us consider an initial fault location pC given by the projection of the intersection curve between a horizon H and a fault F. see also col 36 line 33-36 - Predictor-corrector techniques are used to first derive approximate horizon-fault intersections, then successively correcting the solution until the computed intersections satisfy a set of quality constraints)

Examiner note: Examiner consider projecting the horizon-fault intersecting curves (corresponds constraints) to the quotient space (three dimensional space representing fault and horizon).

trimming against the fault network by applying each depth function to its respective horizon on the quotient space to form one or more output horizons; (col 40 line 53-64- Refer to FIG. 50 for a view of horizon trimming, and refer to FIG. 51 for a completed horizon model. In FIGS. 50 and 51, horizon points are interpolated to a rectilinear grid and extrapolated to intersect with the fault surface (see FIG. 50). The intersection line is calculated and the surface extensions are trimmed to honor the fault topology. In a final step (see FIG. 51), the fault zone is infilled with fault grid values so that, in this zone and at the surface intersection curves, the horizon model exactly matches the fault model. See col 16 line 25-30- a fourth sub-block 156 which receives the "updated horizon data" from the third sub-block 154 and the "initial fault locations" 148, functions to "correct the horizon model using the updated throw model", and it generates "a corrected initial horizon model". See also col 34 line 55-61- Horizon data point may consist of 3D or 2D seismic interpretation, well picks, or data of any spatial distribution so long as it is of a consistent domain (time, depth or elevation). Dip data may also be used for horizon slope constraints.)

Examiner note: Examiner consider the horizon trimming is performed using horizon points that intersect with the fault surface. The horizon data points are associated with the depth of the fault surface and a set of points define the function for the fault surface. Then, the function is applied to correct the horizon model for creating a fault less horizon model. The corrected horizon model consists of one or more output horizons.

producing a three-dimensional model from the one or more output horizons. (col 13 line 1-14- Referring to FIGS. 19 and 20, in FIG. 19, an example of a "final faulted horizon model" 116 is illustrated. The final faulted horizon model 116 of FIG. 19 is a three dimensional representation of a section of the earth formation that is illustrated in FIGS. 7 and 8 (where the earth formation of FIGS. 7 and 8 is comprised of a multitude of horizons intersected by a plurality of faults). For example, in FIG. 7, an earth formation having a plurality of horizons are intersected by a plurality of faults 15, and in FIG. 8, a plurality of horizons 82 are intersected by one of the plurality of faults 15. In FIG. 19, the final faulted horizon model 116 (in accordance with the present invention) is a 3-D view of the earth formation of FIGS. 7 and 8 showing a plurality of horizons 82a, 82b, and 82c which are intersected by a plurality of faults 15a, 15b, and 15c.)

Graf does not teach 
building a quotient space from the input data, wherein the building a quotient space comprises collapsing unions of vertical line segments that start and end at a fault network or at an infinite point to a single point, wherein the unions of vertical line segments fill the entire quotient space;
wherein the constraints comprise an upper bound or a lower bound determined from fault extensions or specified by an operator;
constructing depth functions on the quotient space for each horizon from an upper bound, a lower bound, and a plurality of point constraints.

In the related field of invention, Vassilev teaches building a quotient space from the input data, wherein the building a quotient space comprises collapsing unions of vertical line segments that start and end at a fault network or at an infinite point to a single point, wherein the unions of vertical line segments fill the entire quotient space. (See para 37-38- FIG. 3B illustrates a multi-valued horizon surface 221 resulting from the reverse fault 220. A zone of a reservoir having multi-valued horizon surfaces is known as the multi-valued zone 215. In the x-y plane intersecting horizon 221, there are multiple horizon points or grid nodes, each grid node being associated with a corresponding horizon surface. For example, for single co-ordinate x2, there are two corresponding grid nodes 325 and 345 of horizon 221. Grid node 325 corresponds to an up-thrown fault trace of the horizon surface 221a and grid node 345 corresponds to a down-thrown fault trace of the horizon surface 221b. The trace of a horizon surface intersecting a fault surface is a one dimensional curve in the 3D Euclidean space. For example, where a planar contact representing a fault surface intersects a flat horizon surface, the trace (map pattern) of the contact is a straight line. The up-thrown and down-thrown fault traces include pairs of up-thrown and down-thrown lines of intersection between the horizon and each fault surface. See also para 40-41 See also para 49- ZF(x,y) defined for the entire reservoir.)

Examiner note: Examiner consider the 221 is the fault network created for the multi-valued horizon surface resulting from the reverse fault 220. Examiner consider the fig. 3B is a reverse fault condition when the fault surface intersects the flat horizon surface and it forms the multiple straight/vertical line segments. Fig 3B illustrates the quotient space that includes an up-thrown fault trace and down-thrown fault trace that is created by the intersection between the fault and the horizon. Horizon 221a, 221b intersect the fault 221 with the straight line. The pairs of up-thrown trace (325, 340)  and down-thrown trace (330, 345)  lines of intersection between the horizon and each fault surface corresponds to the union of line segment. Since the projection is normal to the plane such that the line is a vertical like with a slope equal to infinity. 

wherein the constraints comprise an upper bound or a lower bound determined from fault extensions or specified by an operator;(See fig 9B, 6B and claim 1- c) developing continuity constraints (905) along artificially extended fault block boundaries (680), wherein the continuity constraints (905) match endpoints (610 and 620) of the up-thrown (475) and down-thrown (485) fault trace.)

constructing depth functions on the quotient space for each horizon from an upper bound, a lower bound, and a plurality of point constraints. (See para 46- In step 540, continuity constraints are developed along artificially extended fault block boundaries to maintain integrity of the horizon surface and its gradient. Specifically, the continuity constraints assure maintaining integrity of continuous horizon surface model and its gradient across artificially extended fault block boundaries used to construct closed fault block partitioning. In one embodiment, the continuity constraints result in matching endpoints of the up-thrown and down-thrown fault trace of the reverse fault. See para 49- A Cartesian coordinate system (x,y,z) for the reservoir and parameterization ZF(x,y) for a fault surface F is defined, where Z is a continuously differentiable function in the definition domain DF(x,y) of the fault. Para 62- continuity constraints 905 in the form of function values and gradient are calculated and imposed along the artificial block boundary 680.)

Examiner note: Examiner consider the continuity constraint to define artificial fault boundaries. Continuity constraint defines the set of endpoints (upper or lower point, point constraint) of the fault zone representing the boundaries. Z is the depth function of the fault.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the horizon modeling system adapted to generate a final faulted horizon model as disclosed by Graf to include building a quotient space from the input data, wherein the building a quotient space comprises collapsing unions of vertical line segments that start and end at a fault network or at an infinite point to a single point, wherein the constraints comprise an upper bound or a lower bound determined from fault extensions or specified by an operator and wherein the unions of vertical line segments fill the entire quotient space and constructing depth functions on the quotient space for each horizon from an upper bound, a lower bound, and a plurality of point constraints.as taught by Vassilev in the system of Graf in order to determine the location and the type of fault, as well as accurately resolving the geometry of all related geologic features and for modeling a reservoir having a horizon surface with a reverse fault. (Abstract and para 35)

Regarding claim 2 and 14
 Graf further teaches wherein the input data comprises an area of interest, the upper and lower bounds, and shape controls. (Col32 line 33-37-The building of the reservoir model begins with collecting data from seismic surveys, wells in the areas of interest, borehole findings, cores and rock samples, etc. See also col 34 line 49-61-A modeling session is initiated by first setting up a modeling environment which defines the volume of interest, data domain (depth, time or elevation), units, grid interval, etc. A data access layer provides the connection between modeling components and the geophysical and geologic databases for access to bulk data and their attributes. A wide variety of data types are supported. Fault data may consist of fault segments (cuts), contacts, and traces or any generic scatter set. Horizon data may consist of 3D or 2D seismic interpretation, well picks, or data of any spatial distribution so long as it is of a consistent domain (time, depth or elevation). Dip data may also be used for horizon slope constraints.) 

Examiner note: According to the specification para 27 -Upper and lower bounds 308 and point constraints 312 may be specified as points in a three-dimensional space or points on boundary surface 804 (referring to Figure 8). Examiner consider the horizon data include a set of points representing boundaries between geological formations. 


Regarding claim 3 and 15
Graf further teaches wherein the shape controls comprises a plurality of point constraints. (See col 18 line 5-13 -Multiple horizons may be modeled independent or dependent on one another. Conformal dependency may be established between one or two other reference horizons controlling the shape of the modeled horizon. Single-reference conformal modeling constrains the shape to one input reference horizon. Dual-reference conformal modeling constrains the shape to an average (proportional) shape of two reference horizons. The derivation of shaping constraints is fully automated in keeping with overall automation of the system)
Regarding claim 4 and 16
Graf further teaches wherein the producing a three-dimensional geological structure comprises a plurality of surfaces. (See col 12 line 32-35- Referring to FIG. 18, the "reference horizon surface" 106 (which is defined by the multitude of "horizon data") of FIG. 17 and the "fault surfaces and relationships" 102 of FIG. 16 is now input to another workstation 108.)


Regarding claim 6 and 18
Graf does not teach wherein projecting constraints to the quotient space further comprises finding a union of vertical intervals collapsed to the single point of the quotient space containing a constraint point. .
However, Vassilev further teaches wherein projecting constraints to the quotient space further comprises finding a union of vertical intervals collapsed to the single point of the quotient space containing a constraint point. (See para 36-38- FIG. 3A illustrates that normal fault 210 results in the single valued surface 211 in the x-y plane since there is no vertical overlap between the corresponding horizon surfaces. That is, in the x-y plane intersecting the horizon 211 there is one and only one y co-ordinate value. For example, in the x-y plane for a single x co-ordinate x1, there is only one horizon point or grid node 310 of horizon 211a. The trace of a horizon surface intersecting a fault surface is a one dimensional curve in the 3D Euclidean space. For example, where a planar contact representing a fault surface intersects a flat horizon surface, the trace (map pattern) of the contact is a straight line. See para 46- In step 540, continuity constraints are developed along artificially extended fault block boundaries to maintain integrity of the horizon surface and its gradient)


Regarding claim 9 and 37
Graf further teaches adding extensions to the fault network. (col 10 line 7-14- a first extension 26 connects one end of intersection line F1 to the edge of the horizon 24, a second extension 28 connects the other end of intersection line F1 to the edge of the horizon 24, and a third extension 30 connects the end of intersection line F2 to the edge of the horizon thereby producing three " fault blocks" on the horizon 24 of FIG. 3: a first fault block "Fa", a second fault block "Fb", and a third fault block "Fc".)


Regarding claim 10 and 38
Graf does not teach wherein the upper and lower bounds prevent an output surface from being trimmed by a fault extension.
However, Vassilev further teaches wherein the upper and lower bounds prevent an output surface from being trimmed by a fault extension. (See para 48- Given a framework of surfaces and faults representing the cracks in the reservoir, and the set of input horizon data (typically a cloud of points in the 3D Euclidean space encompassing the volume of the reservoir), a partitioning of the volume of the reservoir into closed sub-volumes is developed. The sub-volumes are usually known as fault blocks. The cracks in the reservoir are not necessarily connected so that the corresponding fault surfaces do not define a closed fault block partitioning. To overcome this, the following procedure to extrapolate, or extend, the fault surface is applied. See para 65- The intersections of the patch surface with the boundaries of the corresponding fault block are known as patch trim loops. They are an important element of the multi-patch horizon model. The continuity constraints 905 assure that the trim loops for two neighboring horizon patches 710 and 720 coincide over the extrapolated parts of the shared fault surfaces. However, the trim loops will diverge in the area of the real part 920 of the reverse fault 220 thus defining the fault zone 410, also known as the crack opening of the horizon caused by the fault.)


Regarding claim 13
Graf teaches a geological modeling system for producing a three-dimensional geological structure, (see abstract -An automatic, non-artificially extended, fault surface based horizon modeling method and apparatus produces a final faulted horizon model which is a three dimensional representation of a faulted earth formation including all the horizons and all the faults in response to seismic data, well log data, and fault surfaces and relationships data) comprising:

a downhole tool, wherein the downhole tool comprises: at least one receiver; and at least one transmitter; a conveyance, wherein the conveyance is attached to the downhole tool; (see col 11 line 15-29- For example, in FIG. 7, a well logging truck 70[corresponds to conveyance] lowers a logging tool 72 into a borehole 74 which penetrates an earth formation containing a multitude of faults 15. When the logging operation is completed, a well log data output record 76 is obtained. In FIG. 8, a source of energy 78 generates sound vibrations 80. These sound vibrations 80 will reflect off a horizon 82 in an earth formation containing a multitude of faults 15 and the sound vibrations 80 will be received in a plurality of receivers 84. Signals from the receivers 84 will be received in a computer 86a of a recording truck 86, and a seismic data output record 88 will be generated. The seismic data output record 88 and the well log data output record 76 will provide the input data to the horizon modeling system of the present invention.)

select input data from well measurement systems, seismic surveys or other sources;( col32 line 33-40- The building of the reservoir model begins with collecting data from seismic surveys, wells in the areas of interest, borehole findings, cores and rock samples, etc. This data is used for developing first the geometrical model of the reservoir represented as a volume in the three dimensional space enclosed by bounding surfaces.)
input the input data into an information handling system; (see col 11 line 26-29- The seismic data output record 88 and the well log data output record 76 will provide the input data to the horizon modeling system of the present invention. Also see fig 18- illustrates a computer workstation which stores the "horizon modeling software" of the present invention and which receives as input data the "reference horizon surface" data of FIG. 17)

project constraints to the quotient space; (col 22 line 1-35-This is a combination of 2D and 3D techniques which assess the horizontal distance from each data point to estimated fault locations. Estimated initial fault locations are defined by projecting the intersection to curves onto a reference plane. The maximum distortion of the bending of the projection of any computed fault location curve with respect to the bending of the corresponding fault surface along that curve is measured.) To illustrate how the distortion angle is derived, let us consider an initial fault location pC given by the projection of the intersection curve between a horizon H and a fault F. see also col 36 line 33-36 - Predictor-corrector techniques are used to first derive approximate horizon-fault intersections, then successively correcting the solution until the computed intersections satisfy a set of quality constraints)

Examiner note: Examiner consider projecting the horizon-fault intersecting curves (corresponds constraints) to the quotient space (three dimensional space representing fault and horizon).


trim against the fault network by applying each depth function to its respective horizon on the quotient space to form one or more output horizons; (col 40 line 53-64- Refer to FIG. 50 for a view of horizon trimming, and refer to FIG. 51 for a completed horizon model. In FIGS. 50 and 51, horizon points are interpolated to a rectilinear grid and extrapolated to intersect with the fault surface (see FIG. 50). The intersection line is calculated and the surface extensions are trimmed to honor the fault topology. In a final step (see FIG. 51), the fault zone is infilled with fault grid values so that, in this zone and at the surface intersection curves, the horizon model exactly matches the fault model. See col 16 line 25-30- a fourth sub-block 156 which receives the "updated horizon data" from the third sub-block 154 and the "initial fault locations" 148, functions to "correct the horizon model using the updated throw model", and it generates "a corrected initial horizon model". See also col 34 line 55-61- Horizon data point may consist of 3D or 2D seismic interpretation, well picks, or data of any spatial distribution so long as it is of a consistent domain (time, depth or elevation). Dip data may also be used for horizon slope constraints.)

Examiner note: Examiner consider the horizon trimming is performed using horizon points that intersect with the fault surface. The horizon data points are associated with the depth of the fault surface and a set of points define the function for the fault surface. Then, the function is applied to correct the horizon model for creating a fault less horizon model. The corrected horizon model consists of one or more output horizons.

produce a three-dimensional model from the one or more output horizons. (col 13 line 1-14- Referring to FIGS. 19 and 20, in FIG. 19, an example of a "final faulted horizon model" 116 is illustrated. The final faulted horizon model 116 of FIG. 19 is a three dimensional representation of a section of the earth formation that is illustrated in FIGS. 7 and 8 (where the earth formation of FIGS. 7 and 8 is comprised of a multitude of horizons intersected by a plurality of faults). For example, in FIG. 7, an earth formation having a plurality of horizons are intersected by a plurality of faults 15, and in FIG. 8, a plurality of horizons 82 are intersected by one of the plurality of faults 15. In FIG. 19, the final faulted horizon model 116 (in accordance with the present invention) is a 3-D view of the earth formation of FIGS. 7 and 8 showing a plurality of horizons 82a, 82b, and 82c which are intersected by a plurality of faults 15a, 15b, and 15c.)

Graf does not teach 
build a quotient space from the input data by collapsing unions of vertical line segments that start and end at a fault network or at an infinite point to a single point, wherein the unions of vertical line segments fill the entire quotient space;
wherein the constraints comprise an upper bound or a lower bound determined from fault extensions or specified by an operator;
construct depth functions on the quotient space for each horizon from an upper bound, a lower bound, and a plurality of point constraints.


In the related field of invention, Vassilev teaches build a quotient space from the input data by collapsing unions of vertical line segments that start and end at a fault network or at an infinite point to a single point, wherein the unions of vertical line segments fill the entire quotient space. (See para 37-38- FIG. 3B illustrates a multi-valued horizon surface 221 resulting from the reverse fault 220. A zone of a reservoir having multi-valued horizon surfaces is known as the multi-valued zone 215. In the x-y plane intersecting horizon 221, there are multiple horizon points or grid nodes, each grid node being associated with a corresponding horizon surface. For example, for single co-ordinate x2, there are two corresponding grid nodes 325 and 345 of horizon 221. Grid node 325 corresponds to an up-thrown fault trace of the horizon surface 221a and grid node 345 corresponds to a down-thrown fault trace of the horizon surface 221b. The trace of a horizon surface intersecting a fault surface is a one dimensional curve in the 3D Euclidean space. For example, where a planar contact representing a fault surface intersects a flat horizon surface, the trace (map pattern) of the contact is a straight line. The up-thrown and down-thrown fault traces include pairs of up-thrown and down-thrown lines of intersection between the horizon and each fault surface. See also para 40-41 See also para 49- ZF(x,y) defined for the entire reservoir.)

Examiner note: Examiner consider the 221 is the fault network created for the multi-valued horizon surface resulting from the reverse fault 220. Examiner consider the fig. 3B is a reverse fault condition when the fault surface intersects the flat horizon surface and it forms the multiple straight/vertical line segments. Fig 3B illustrates the quotient space that includes an up-thrown fault trace and down-thrown fault trace that is created by the intersection between the fault and the horizon. Horizon 221a, 221b intersect the fault 221 with the straight line. The pairs of up-thrown trace (325, 340)  and down-thrown trace (330, 345)  lines of intersection between the horizon and each fault surface corresponds to the union of line segment. Since the projection is normal to the plane such that the line is a vertical like with a slope equal to infinity. 


wherein the constraints comprise an upper bound or a lower bound determined from fault extensions or specified by an operator;(See fig 9B, 6B and claim 1- c) developing continuity constraints (905) along artificially extended fault block boundaries (680), wherein the continuity constraints (905) match endpoints (610 and 620) of the up-thrown (475) and down-thrown (485) fault trace.)

construct depth functions on the quotient space for each horizon from an upper bound, a lower bound, and a plurality of point constraints. (See para 46- In step 540, continuity constraints are developed along artificially extended fault block boundaries to maintain integrity of the horizon surface and its gradient. Specifically, the continuity constraints assure maintaining integrity of continuous horizon surface model and its gradient across artificially extended fault block boundaries used to construct closed fault block partitioning. In one embodiment, the continuity constraints result in matching endpoints of the up-thrown and down-thrown fault trace of the reverse fault. See para 49- A Cartesian coordinate system (x,y,z) for the reservoir and parameterization ZF(x,y) for a fault surface F is defined, where Z is a continuously differentiable function in the definition domain DF(x,y) of the fault. Para 62- continuity constraints 905 in the form of function values and gradient are calculated and imposed along the artificial block boundary 680.)

Examiner note: Examiner consider the continuity constraint to define artificial fault boundaries. Continuity constraint defines the set of endpoints (upper or lower point, point constraint) of the fault zone representing the boundaries. Z is the depth function of the fault.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the horizon modeling system adapted to generate a final faulted horizon model as disclosed by Graf to include build a quotient space from the input data by collapsing unions of vertical line segments that start and end at a fault network or at an infinite point to a single point, wherein the unions of vertical line segments fill the entire quotient space, wherein the constraints comprise an upper bound or a lower bound determined from fault extensions or specified by an operator and construct depth functions on the quotient space for each horizon from an upper bound, a lower bound, and a plurality of point constraints.as taught by Vassilev in the system of Graf in order to determine the location and the type of fault, as well as accurately resolving the geometry of all related geologic features and for modeling a reservoir having a horizon surface with a reverse fault. (Abstract and para 35)

7.           Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Graf et al. (PAT NO: US 6138076 A) in view of Vassilev (PUB NO: US 20040193960 A1) and further in view of Gupta et al. (“Automated geomodelling: a Nigeria case study”, 2008), hereinafter Gupta.

Regarding claim 7 and 19 
The combination of Graf and Vassilev does not teach wherein construction depth functions on the quotient space comprises an optimization combining objectives and constraints provided by shape controls and constrains obtained by projecting constrains to the quotient space. 
In the related field of invention, Gupta teaches wherein construction depth functions on the quotient space comprises an optimization combining objectives and constraints provided by shape controls and constrains obtained by projecting constrains to the quotient space. (See introduction and Technology- A geological model is directly computed from the whole seismic volume. This model is obtained using optimization techniques, which try to find a minimum global low cost function representing an optimum seismic configuration (Fig.1). The cost functions are related to the seismic similarity and the geological consistency. In order to obtain the most realistic and supervised results, geological constraints like faults and surfaces can also be inserted in the optimization process. As shown in the figure 2, by adding 3D geological constraints, the amount of solutions is then consequently reduced. The algorithm always tries to find the closest global minimum.)


Examiner note: According to the specification para 28 it says construct depth functions  may be implemented through an optimization algorithm that would minimize an objective function subject to point constraints. Gupta reference is doing the same thing here. As shown in the figure 2, by adding 3D geological constraints, the amount of solutions is then consequently reduced. The algorithm always tries to find the closest global minimum.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of three dimensional representation of a faulted earth formation as disclosed by Graf and Vassilev to include wherein construction depth functions on the quotient space comprises an optimization combining objectives and constraints provided by shape controls and constrains obtained by projecting constrains to the quotient space as taught by Gupta in the system of Graf and Vassilev for automating the 3D seismic volume interpretation where the stack of horizons are generated from the 3D volume along with the faults. These horizons can then be used to build a geological model and better visualization of the depositional model. (See Gupta, summary)


8.           Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Graf et al. (PAT NO: US 6138076 A) in view in view of Vassilev (PUB NO: US 20040193960 A1) and further in view of KESKES et al. (PUB NO: US 20180217282 A1), hereinafter KESKES.


Regarding claim 8 and 20
The combination of Graf and Vassilev does not teach wherein the trimming against the fault network comprises selecting points of the quotient space with a depth value within their z-coordinate set and mapping these points into a three-dimensional space.
 In the related field of invention, KESKES teaches wherein the trimming against the fault network comprises selecting points of the quotient space with a depth value within their z-coordinate set and mapping these points into a three-dimensional space. (SEE PARA 004- Such representations of the seismic data can represent information as a function of time or as a function of depth. SEE PARA 68-69- seismic data that is generally represented in the form of a three-dimensional seismic image block. Seismic image block 1 is represented in three dimensions in a coordinate system defined by axes x, y, z and levels represented along axis z. Levels z0 and z1 can advantageously be chosen as corresponding to the level of a seismic horizon, i.e. an interface between two geological layers, in order to facilitate the visual identification of faults on the cross-sections defined using these levels. SEE PARA 80-A curve fitting points 30-33 enables the user to see whether the number of points 30-33 that were selected is consistent with an accurate mapping of seismic fault 12.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of three dimensional representation of a faulted earth formation as disclosed by Graf to include wherein the trimming against the fault network comprises selecting points of the quotient space with a depth value within their z-coordinate set and mapping these points into a three-dimensional space as taught by KESKES in the system of Graf and Vassilev for estimating a seismic fault in a three-dimensional seismic image block representing a subsurface region. (PARA 002)



9.           Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable Graf et al. (PAT NO: US 6138076 A) in view of Vassilev (PUB NO: US 20040193960 A1). and still further in view of MALLET et al. (PUB NO: US 20130262052 A1), hereinafter MALLET.

Regarding claim 11
The combination of Graf and Vassilev does not teach using correspondence between a pluralities of quotient spaces from the fault network with different extensions to enforce minimum or maximum thickness constraints for a layer between two horizons. 
 In the related field of invention, MALLET teaches using correspondence between a pluralities of quotient spaces from the fault network with different extensions to enforce minimum or maximum thickness constraints for a layer between two horizons. (para 238-240- Whenever normal vectors orthogonal to the horizons are deduced from seismic or well data, these normal vectors may only define the direction orthogonal to the horizons and the module and the orientation of these vectors may remain unknown. Therefore, identifying the gradient of the horizon function h(x,y,z) with these normal vectors causes layers between horizons to have constant thickness, a very unlikely scenario, which may be disregarded. In contrast, the new DSI Normal-Direction constraint used in one embodiment of the present invention use neither the orientation nor the module of the normal vectors. It may be impossible to ensure that the horizons corresponding to level surfaces of the horizon function h(x,y,z) are open surfaces. Due to outlier data or due to rapid lateral variations of the thickness of geological layers, some level surfaces of the horizon function h(x,y,z) may be closed around some local maximum or minimum of the function.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of three dimensional representation of a faulted earth formation as disclosed by Graf and Vassilev to include using correspondence between a pluralities of quotient spaces from the fault network with different extensions to enforce minimum or maximum thickness constraints for a layer between two horizons as taught by MALLET in the system of Graf and Vassilev for generating a model function h(x,y,z) implicitly representing geologic horizons. Geological data representing a fault network and horizons automatically extracted from seismic data may be received. The piecewise continuous horizon function h(x,y,z) may be synchronized between different fault blocks, e.g., so that points associated with the same horizon in different fault blocks have the same horizon function h(x,y,z) value. (Abstract)

10.           Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable Graf et al. (PAT NO: US 6138076 A) in view of Vassilev (PUB NO: US 20040193960 A1) and further in view of Gupta et al. (“Automated geomodelling: a Nigeria case study”, 2008), hereinafter Gupta and still further in view of KESKES et al. (PUB NO: US 20180217282 A1), hereinafter KESKES.


Regarding claim 12
Graf further teaches wherein the input data comprises an area of interest, the upper and lower bounds, and shape controls. (Col32 line 33-37-The building of the reservoir model begins with collecting data from seismic surveys, wells in the areas of interest, borehole findings, cores and rock samples, etc. See also col 34 line 49-61-A modeling session is initiated by first setting up a modeling environment which defines the volume of interest, data domain (depth, time or elevation), units, grid interval, etc. A data access layer provides the connection between modeling components and the geophysical and geologic databases for access to bulk data and their attributes. A wide variety of data types are supported. Fault data may consist of fault segments (cuts), contacts, and traces or any generic scatter set. Horizon data may consist of 3D or 2D seismic interpretation, well picks, or data of any spatial distribution so long as it is of a consistent domain (time, depth or elevation). Dip data may also be used for horizon slope constraints.) 
wherein the shape controls comprises a plurality of point constraints. (See col 18 line 5-13 -Multiple horizons may be modeled independent or dependent on one another. Conformal dependency may be established between one or two other reference horizons controlling the shape of the modeled horizon. Single-reference conformal modeling constrains the shape to one input reference horizon. Dual-reference conformal modeling constrains the shape to an average (proportional) shape of two reference horizons. The derivation of shaping constraints is fully automated in keeping with overall automation of the system)

adding extensions to the fault network. (col 10 line 7-14- a first extension 26 connects one end of intersection line F1 to the edge of the horizon 24, a second extension 28 connects the other end of intersection line F1 to the edge of the horizon 24, and a third extension 30 connects the end of intersection line F2 to the edge of the horizon thereby producing three " fault blocks" on the horizon 24 of FIG. 3: a first fault block "Fa", a second fault block "Fb", and a third fault block "Fc".)


Graf does not teach wherein projecting constraints to the quotient space further comprises finding a point on the quotient space from the collapsing union of vertical intervals. wherein the constructing a smooth depth function on the quotient space comprises an optimization algorithm combining objectives; wherein the trimming against the fault network comprises selecting points of the quotient space with a depth value within a z-coordinate set and mapping the z-coordinate set in a three- dimensional space; and wherein the upper and lower bounds prevent an output surface from being trimmed by a fault extension.

However, Vassilev further teaches wherein projecting constraints to the quotient space further comprises finding a point on the quotient space from the collapsing union of vertical intervals. (See 
(See para 37-38- FIG. 3B illustrates a multi-valued horizon surface 221 resulting from the reverse fault 220. A zone of a reservoir having multi-valued horizon surfaces is known as the multi-valued zone 215. In the x-y plane intersecting horizon 221, there are multiple horizon points or grid nodes, each grid node being associated with a corresponding horizon surface. For example, for single co-ordinate x2, there are two corresponding grid nodes 325 and 345 of horizon 221. Grid node 325 corresponds to an up-thrown fault trace of the horizon surface 221a and grid node 345 corresponds to a down-thrown fault trace of the horizon surface 221b. The trace of a horizon surface intersecting a fault surface is a one dimensional curve in the 3D Euclidean space. For example, where a planar contact representing a fault surface intersects a flat horizon surface, the trace (map pattern) of the contact is a straight line. The up-thrown and down-thrown fault traces include pairs of up-thrown and down-thrown lines of intersection between the horizon and each fault surface.)

wherein the upper and lower bounds prevent an output surface from being trimmed by a fault extension. (See para 48- Given a framework of surfaces and faults representing the cracks in the reservoir, and the set of input horizon data (typically a cloud of points in the 3D Euclidean space encompassing the volume of the reservoir), a partitioning of the volume of the reservoir into closed sub-volumes is developed. The sub-volumes are usually known as fault blocks. The cracks in the reservoir are not necessarily connected so that the corresponding fault surfaces do not define a closed fault block partitioning. To overcome this, the following procedure to extrapolate, or extend, the fault surface is applied. See para 65- The intersections of the patch surface with the boundaries of the corresponding fault block are known as patch trim loops. They are an important element of the multi-patch horizon model. The continuity constraints 905 assure that the trim loops for two neighboring horizon patches 710 and 720 coincide over the extrapolated parts of the shared fault surfaces. However, the trim loops will diverge in the area of the real part 920 of the reverse fault 220 thus defining the fault zone 410, also known as the crack opening of the horizon caused by the fault.)


The combination of Graf and Vassilev does not teach wherein the constructing a smooth depth function on the quotient space comprises an optimization algorithm combining objectives; and wherein the trimming against the fault network comprises selecting points of the quotient space with a depth value within a z-coordinate set and mapping the z-coordinate set in a three- dimensional space.

However, Gupta further teaches wherein construction depth functions on the quotient space comprises an optimization combining objective. (See introduction and Technology- A geological model is directly computed from the whole seismic volume. This model is obtained using optimization techniques, which try to find a minimum global low cost function representing an optimum seismic configuration (Fig.1). The cost functions are related to the seismic similarity and the geological consistency. In order to obtain the most realistic and supervised results, geological constraints like faults and surfaces can also be inserted in the optimization process. As shown in the figure 2, by adding 3D geological constraints, the amount of solutions is then consequently reduced. The algorithm always tries to find the closest global minimum.)

The combination of Graf, Vassilev and Gupta does not teach wherein the trimming against the fault network comprises selecting points of the quotient space with a depth value within their z-coordinate set and mapping these points into a three-dimensional space.

 In the related field of invention, KESKES further teaches wherein the trimming against the fault network comprises selecting points of the quotient space with a depth value within their z-coordinate set and mapping these points into a three-dimensional space. (SEE PARA 004- Such representations of the seismic data can represent information as a function of time or as a function of depth. SEE PARA 68-69- seismic data that is generally represented in the form of a three-dimensional seismic image block. Seismic image block 1 is represented in three dimensions in a coordinate system defined by axes x, y, z and levels represented along axis z. Levels z0 and z1 can advantageously be chosen as corresponding to the level of a seismic horizon, i.e. an interface between two geological layers, in order to facilitate the visual identification of faults on the cross-sections defined using these levels. SEE PARA 80-A curve fitting points 30-33 enables the user to see whether the number of points 30-33 that were selected is consistent with an accurate mapping of seismic fault 12.)



11.        Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable Graf et al. (PAT NO: US 6138076 A) in view of Vassilev (PUB NO: US 20040193960 A1) and further in view of Gupta et al. (“Automated geomodelling: a Nigeria case study”, 2008), hereinafter Gupta and still further in view of KESKES et al. (PUB NO: US 20180217282 A1), hereinafter KESKES.

Regarding claim 36
Graf teaches a method for modeling a three-dimensional geological structure, (see abstract -An automatic, non-artificially extended, fault surface based horizon modeling method and apparatus produces a final faulted horizon model which is a three dimensional representation of a faulted earth formation including all the horizons and all the faults in response to seismic data, well log data, and fault surfaces and relationships data) comprising:
selecting input data from well measurement systems, seismic surveys or other sources;( col32 line 33-40- The building of the reservoir model begins with collecting data from seismic surveys, wells in the areas of interest, borehole findings, cores and rock samples, etc. This data is used for developing first the geometrical model of the reservoir represented as a volume in the three dimensional space enclosed by bounding surfaces.)
wherein the input data comprises an area of interest, the upper and lower bounds, and shape controls. (Col32 line 33-37-The building of the reservoir model begins with collecting data from seismic surveys, wells in the areas of interest, borehole findings, cores and rock samples, etc. See also col 34 line 49-61-A modeling session is initiated by first setting up a modeling environment which defines the volume of interest, data domain (depth, time or elevation), units, grid interval, etc. A data access layer provides the connection between modeling components and the geophysical and geologic databases for access to bulk data and their attributes. A wide variety of data types are supported. Fault data may consist of fault segments (cuts), contacts, and traces or any generic scatter set. Horizon data may consist of 3D or 2D seismic interpretation, well picks, or data of any spatial distribution so long as it is of a consistent domain (time, depth or elevation). Dip data may also be used for horizon slope constraints.) 

Examiner note: According to the specification para 27 -Upper and lower bounds 308 and point constraints 312 may be specified as points in a three-dimensional space or points on boundary surface 804 (referring to Figure 8). Examiner consider the horizon data include a set of points representing boundaries between geological formations. 

wherein the shape controls comprises a plurality of point constraints. (See col 18 line 5-13 -Multiple horizons may be modeled independent or dependent on one another. Conformal dependency may be established between one or two other reference horizons controlling the shape of the modeled horizon. Single-reference conformal modeling constrains the shape to one input reference horizon. Dual-reference conformal modeling constrains the shape to an average (proportional) shape of two reference horizons. The derivation of shaping constraints is fully automated in keeping with overall automation of the system)

inputting the input data into an information handling system; (see col 11 line 26-29- The seismic data output record 88 and the well log data output record 76 will provide the input data to the horizon modeling system of the present invention. Also see fig 18- illustrates a computer workstation which stores the "horizon modeling software" of the present invention and which receives as input data the "reference horizon surface" data of FIG. 17)

project constraints to the quotient space; (col 22 line 1-35-This is a combination of 2D and 3D techniques which assess the horizontal distance from each data point to estimated fault locations. Estimated initial fault locations are defined by projecting the intersection to curves onto a reference plane. The maximum distortion of the bending of the projection of any computed fault location curve with respect to the bending of the corresponding fault surface along that curve is measured.) To illustrate how the distortion angle is derived, let us consider an initial fault location pC given by the projection of the intersection curve between a horizon H and a fault F. see also col 36 line 33-36 - Predictor-corrector techniques are used to first derive approximate horizon-fault intersections, then successively correcting the solution until the computed intersections satisfy a set of quality constraints)

Examiner note: Examiner consider projecting the horizon-fault intersecting curves (corresponds constraints) to the quotient space (three dimensional space representing fault and horizon).


trimming against the fault network by applying each depth function to its respective horizon on the quotient space to form one or more output horizons; (col 40 line 53-64- Refer to FIG. 50 for a view of horizon trimming, and refer to FIG. 51 for a completed horizon model. In FIGS. 50 and 51, horizon points are interpolated to a rectilinear grid and extrapolated to intersect with the fault surface (see FIG. 50). The intersection line is calculated and the surface extensions are trimmed to honor the fault topology. In a final step (see FIG. 51), the fault zone is infilled with fault grid values so that, in this zone and at the surface intersection curves, the horizon model exactly matches the fault model. See col 16 line 25-30- a fourth sub-block 156 which receives the "updated horizon data" from the third sub-block 154 and the "initial fault locations" 148, functions to "correct the horizon model using the updated throw model", and it generates "a corrected initial horizon model". See also col 34 line 55-61- Horizon data point may consist of 3D or 2D seismic interpretation, well picks, or data of any spatial distribution so long as it is of a consistent domain (time, depth or elevation). Dip data may also be used for horizon slope constraints.)

Examiner note: Examiner consider the horizon trimming is performed using horizon points that intersect with the fault surface. The horizon data points are associated with the depth of the fault surface and a set of points define the function for the fault surface. Then, the function is applied to correct the horizon model for creating a fault less horizon model. The corrected horizon model consists of one or more output horizons.

adding extensions to the fault network. (col 10 line 7-14- a first extension 26 connects one end of intersection line F1 to the edge of the horizon 24, a second extension 28 connects the other end of intersection line F1 to the edge of the horizon 24, and a third extension 30 connects the end of intersection line F2 to the edge of the horizon thereby producing three " fault blocks" on the horizon 24 of FIG. 3: a first fault block "Fa", a second fault block "Fb", and a third fault block "Fc".)

producing a three-dimensional model from the one or more output horizons. (col 13 line 1-14- Referring to FIGS. 19 and 20, in FIG. 19, an example of a "final faulted horizon model" 116 is illustrated. The final faulted horizon model 116 of FIG. 19 is a three dimensional representation of a section of the earth formation that is illustrated in FIGS. 7 and 8 (where the earth formation of FIGS. 7 and 8 is comprised of a multitude of horizons intersected by a plurality of faults). For example, in FIG. 7, an earth formation having a plurality of horizons are intersected by a plurality of faults 15, and in FIG. 8, a plurality of horizons 82 are intersected by one of the plurality of faults 15. In FIG. 19, the final faulted horizon model 116 (in accordance with the present invention) is a 3-D view of the earth formation of FIGS. 7 and 8 showing a plurality of horizons 82a, 82b, and 82c which are intersected by a plurality of faults 15a, 15b, and 15c.)


Graf does not teach 
building a quotient space from the input data, wherein the building a quotient space comprises collapsing unions of vertical line segments that start and end at a fault network or at an infinite point to a single point and projecting constrains to the quotient space comprises finding a point on the quotient space from collapsing unions of vertical line segments; wherein the constraints comprise an upper bound or a lower bound determined from fault extensions or specified by an operator and constructing depth functions on the quotient space, wherein the trimming against the fault network comprises selecting points of the quotient space with a depth value within a z- coordinate set and mapping the z-coordinate set in a three-dimensional space; and wherein construction depth functions on the quotient space comprises an optimization combining objectives and wherein the upper and lower bounds prevent an output surface from being trimmed by a fault extension.

In the related field of invention, Vassilev teaches building a quotient space from the input data, wherein the building a quotient space comprises collapsing unions of vertical line segments that start and end at a fault network or at an infinite point to a single point and projecting constrains to the quotient space comprises finding a point on the quotient space from collapsing unions of vertical line segments. (See para 37-38- FIG. 3B illustrates a multi-valued horizon surface 221 resulting from the reverse fault 220. A zone of a reservoir having multi-valued horizon surfaces is known as the multi-valued zone 215. In the x-y plane intersecting horizon 221, there are multiple horizon points or grid nodes, each grid node being associated with a corresponding horizon surface. For example, for single co-ordinate x2, there are two corresponding grid nodes 325 and 345 of horizon 221. Grid node 325 corresponds to an up-thrown fault trace of the horizon surface 221a and grid node 345 corresponds to a down-thrown fault trace of the horizon surface 221b. The trace of a horizon surface intersecting a fault surface is a one dimensional curve in the 3D Euclidean space. For example, where a planar contact representing a fault surface intersects a flat horizon surface, the trace (map pattern) of the contact is a straight line. The up-thrown and down-thrown fault traces include pairs of up-thrown and down-thrown lines of intersection between the horizon and each fault surface. See also para 40-41 See also para 49- ZF(x,y) defined for the entire reservoir.)

Examiner note: Examiner consider the 221 is the fault network created for the multi-valued horizon surface resulting from the reverse fault 220. Examiner consider the fig. 3B is a reverse fault condition when the fault surface intersects the flat horizon surface and it forms the multiple straight/vertical line segments. Fig 3B illustrates the quotient space that includes an up-thrown fault trace and down-thrown fault trace that is created by the intersection between the fault and the horizon. Horizon 221a, 221b intersect the fault 221 with the straight line. The pairs of up-thrown trace (325, 340)  and down-thrown trace (330, 345)  lines of intersection between the horizon and each fault surface corresponds to the union of line segment. Since the projection is normal to the plane such that the line is a vertical like with a slope equal to infinity. 

wherein the upper and lower bounds prevent an output surface from being trimmed by a fault extension. (See para 48- Given a framework of surfaces and faults representing the cracks in the reservoir, and the set of input horizon data (typically a cloud of points in the 3D Euclidean space encompassing the volume of the reservoir), a partitioning of the volume of the reservoir into closed sub-volumes is developed. The sub-volumes are usually known as fault blocks. The cracks in the reservoir are not necessarily connected so that the corresponding fault surfaces do not define a closed fault block partitioning. To overcome this, the following procedure to extrapolate, or extend, the fault surface is applied. See para 65- The intersections of the patch surface with the boundaries of the corresponding fault block are known as patch trim loops. They are an important element of the multi-patch horizon model. The continuity constraints 905 assure that the trim loops for two neighboring horizon patches 710 and 720 coincide over the extrapolated parts of the shared fault surfaces. However, the trim loops will diverge in the area of the real part 920 of the reverse fault 220 thus defining the fault zone 410, also known as the crack opening of the horizon caused by the fault.)

wherein the constraints comprise an upper bound or a lower bound determined from fault extensions or specified by an operator;(See fig 9B, 6B and claim 1- c) developing continuity constraints (905) along artificially extended fault block boundaries (680), wherein the continuity constraints (905) match endpoints (610 and 620) of the up-thrown (475) and down-thrown (485) fault trace.)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the horizon modeling system adapted to generate a final faulted horizon model as disclosed by Graf to include building a quotient space from the input data, wherein the building a quotient space comprises collapsing unions of vertical line segments that start and end at a fault network or at an infinite point to a single point and projecting constrains to the quotient space comprises finding a point on the quotient space from collapsing unions of vertical line segments, wherein the constraints comprise an upper bound or a lower bound determined from fault extensions or specified by an operator and wherein the upper and lower bounds prevent an output surface from being trimmed by a fault extension as taught by Vassilev in the system of Graf in order to determine the location and the type of fault, as well as accurately resolving the geometry of all related geologic features and for modeling a reservoir having a horizon surface with a reverse fault. (Abstract and para 35)

The combination of Graf and Vassilev does not teach constructing a depth function on the quotient space, wherein the constructing a smooth depth function on the quotient space comprises an optimization algorithm combining objectives; and wherein the trimming against the fault network comprises selecting points of the quotient space with a depth value within a z-coordinate set and mapping the z-coordinate set in a three- dimensional space.

In the related field of invention, Gupta teaches constructing a depth function on the quotient space, wherein construction depth functions on the quotient space comprises an optimization combining objectives.(See introduction and Technology- A geological model is directly computed from the whole seismic volume. This model is obtained using optimization techniques, which try to find a minimum global low cost function representing an optimum seismic configuration (Fig.1). The cost functions are related to the seismic similarity and the geological consistency. In order to obtain the most realistic and supervised results, geological constraints like faults and surfaces can also be inserted in the optimization process. As shown in the figure 2, by adding 3D geological constraints, the amount of solutions is then consequently reduced. The algorithm always tries to find the closest global minimum.)

Examiner note: According to the specification para 28 it says construct depth functions  may be implemented through an optimization algorithm that would minimize an objective function subject to point constraints. Gupta reference is doing the same thing here. As shown in the figure 2, by adding 3D geological constraints, the amount of solutions is then consequently reduced. The algorithm always tries to find the closest global minimum.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of three dimensional representation of a faulted earth formation as disclosed by Graf and Vassilev to include constructing a depth function on the quotient space, wherein construction depth functions on the quotient space comprises an optimization combining objectives as taught by Gupta in the system of Graf and Vassilev for automating the 3D seismic volume interpretation where the stack of horizons are generated from the 3D volume along with the faults. These horizons can then be used to build a geological model and better visualization of the depositional model. (See Gupta, summary)


The combination of Graf, Vassilev and Gupta does not teach wherein the trimming against the fault network comprises selecting points of the quotient space with a depth value within their z-coordinate set and mapping these points into a three-dimensional space.

 In the related field of invention, KESKES further teaches wherein the trimming against the fault network comprises selecting points of the quotient space with a depth value within their z-coordinate set and mapping these points into a three-dimensional space. (SEE PARA 004- Such representations of the seismic data can represent information as a function of time or as a function of depth. SEE PARA 68-69- seismic data that is generally represented in the form of a three-dimensional seismic image block. Seismic image block 1 is represented in three dimensions in a coordinate system defined by axes x, y, z and levels represented along axis z. Levels z0 and z1 can advantageously be chosen as corresponding to the level of a seismic horizon, i.e. an interface between two geological layers, in order to facilitate the visual identification of faults on the cross-sections defined using these levels. SEE PARA 80-A curve fitting points 30-33 enables the user to see whether the number of points 30-33 that were selected is consistent with an accurate mapping of seismic fault 12.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of three dimensional representation of a geological modeling as disclosed by Graf, Vassilev and Gupta to include wherein the trimming against the fault network comprises selecting points of the quotient space with a depth value within their z-coordinate set and mapping these points into a three-dimensional space as taught by KESKES in the system of Graf, Vassilev and Gupta for estimating a seismic fault in a three-dimensional seismic image block representing a subsurface region. (PARA 002, KESKES)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.  All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160370482 A1 MALLET et al.
Discussing the modeling stratified terrains in the subsurface of the Earth, and more particularly to modeling terrains based on the geological time in the past when the subsurface terrains were originally deposited in the Earth.

US 20150066460 A1 Klinger et al.
Discussing a method for receiving implicit function values at nodes of a coarse mesh of a region of interest in a geologic environment; receiving data: formulating constraints based at least in part on the data; solving a system of equations for a finer mesh subject to the constraints; and outputting implicit function values at nodes of the finer mesh based at least in part on solving the system of equations

13.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147